Case 19-46368      Doc 4    Filed 10/10/19 Entered 10/10/19 16:14:10            Main Document
                                         Pg 1 of 13
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In re: Tunwana Faye Wells                     )
                                              )             Case No.
                                              )             Chapter 13
SSN: XXX-XX-4798                              )             Hearing Date:
                                              )             Hearing Time:
Debtor(s)                                     )             Hearing Loc:
                                              )

                                     CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                   _X_ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $150.00 per month for 60 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
Case 19-46368        Doc 4
                         Filed 10/10/19 Entered 10/10/19 16:14:10 Main Document
                                       Pg 2 of 13
  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

 CREDITOR NAME                 TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)
                                                                  6 months



3.3       Pay the following sub-paragraphs concurrently:

 (A) Post-petition real property lease payments. Debtor assumes executory contract for real
 property with the following creditor(s) and proposes to maintain payments (which the Debtor
 shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                 MONTHLY PAYMENT




 (B) Post-petition personal property lease payments. Debtor assumes executory contract for
 personal property with the following creditor(s) and proposes to maintain payments (which
 the Trustee shall pay) in accordance with terms of the original contract as follows:

 CREDITOR NAME                 MONTHLY PAYMENT              EST MONTHS REMAINING




                                                2
Case 19-46368      Doc 4     Filed 10/10/19 Entered 10/10/19 16:14:10 Main Document
                                          Pg 3 of 13
 (C) Continuing Debt Payments (including post-petition mortgage payments on real
 estate, other than Debtor's residence.) Maintain payments of the following continuing
 debt(s) in accordance with terms of the original contract with any arrearages owed at the time
 of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
 below or as adjusted by the creditor under terms of the loan agreement.

 CREDITOR NAME                MONTHLY PAYMENT




 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
 debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
 below (or as adjusted by creditor under terms of loan agreement) to:

 CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE
                                                                         Debtor


 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
 (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
 the plan, estimated as:

 CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE




3.4     Attorney Fees. Pay Debtor's attorney $0.00 in equal monthly payments over 18
 months (no less than 18 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5    Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows:

 CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST RATE
                                                    48 months                 0.00%


 (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 7.00% interest:

 CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/ INTEREST




                                               3
Case 19-46368     Doc 4      Filed 10/10/19 Entered 10/10/19 16:14:10 Main Document
                                            Pg 4 of 13
 (C) Secured claims subject to modification. Pay all other secured claims the fair market
 value of the collateral, as of the date the petition was filed, in equal monthly payments over
 the period set forth below with 7.00% interest and with any balance of the debt to be paid as
 non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
 period is set forth below for a claim to be paid under this paragraph, the claim will be paid
 over the plan length.

 CREDITOR             BALANCE DUE        FMV        REPAY PERIOD           TOTAL w/ INTEREST


 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
 to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
 shall be paid in equal monthly installments over the period and with interest as identified
 below:

 CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR           PERIOD          INTEREST RATE




 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $4,300.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7    Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
 guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
 pay claim in full with interest rate as identified below:

 CREDITOR NAME        EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE



 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
 recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
 by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
 Regular payments that become due after filing shall be paid directly by Debtor(s):

 CREDITOR             TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE




                                               4
Case 19-46368        Doc 4    Filed 10/10/19 Entered 10/10/19 16:14:10 Main Document
                                             Pg 5 of 13
 3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

 CREDITOR NAME                         TOTAL AMOUNT DUE
 IRS                                       $1,882.00
 MO Dept. of Revenue                       $1,203.00

 3.9      Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
 $30,936.25. Amount required to be paid to non-priority unsecured creditors as determined by
 §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
 to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
 guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
 unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
 following creditor(s). (Choose one).
     □ Any deficiency shall be paid as non-priority unsecured debt.
       □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.

 CREDITOR                    COLLATERAL


 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
 contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
 debt:

 CREDITOR                    CONTRACT/LEASE


Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.
                                                 5
Case 19-46368        Doc 4     Filed 10/10/19 Entered 10/10/19 16:14:10              Main Document
                                            Pg 6 of 13
4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

5.2
      _________________________________________________________________________
_______________________________________________________________________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 10/6/2019         DEBTOR: /s/ Tunwana Faye Wells


DATE:________           DEBTOR:__________________________


DATE: 10/6/2019         ATTORNEY: /s/ Jack J Adams
                                 JACK J. ADAMS #37791MO #37791
                                 BRYAN T. VOSS #48029MO #48029
                                 Attorney for Debtor
                                 1 Mid Rivers Mall Drive, Ste. 200
                                 St. Peters, Missouri 63376
                                                  6
Case 19-46368       Doc 4     Filed 10/10/19 Entered 10/10/19 16:14:10 Main Document
                                           Pg 7 of 13
                                      Ph.(636) 397-4744 Fax (636) 397-3978
                                      contact@thinkadamslaw.com

                                CERTIFICATION OF SERVICE

I.      I certify that a true and correct copy of the foregoing document was filed electronically
on October 10, 2019 with the United States Bankruptcy Court, and has been served on the
parties in interest via e-mail by the Court's CM/ECF System as listed on the Court's
Electronic Mail Notice List.


II.     I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, address to those parties listed on the Court's Manual
Notice List and listed below on October 10, 2019:


       AAA Pain Management
       PO Box
       Maryland Heights, MO 63043

       ADT
       PO Box 371490
       Pittsburgh, PA 15250

       Advance Cash
       10018 W. Florissant
       Saint Louis, MO 63136

       Aesthetic Medical
       PO Box 23426
       Saint Louis, MO 63156

       Ardmore Finance
       1015 Locust Suite 740
       Saint Louis, MO 63101

       Basepoint
       3231 North Star Circle
       Louisville, TN 37777

       Capital One
       PO Box 85520
       Richmond, VA 23285

       Capital One
       26525 N. Riverwoods Blvd.
       Lake Forest, IL 60045

       Capital One
       Attn: General Correspondence
                                                  7
Case 19-46368    Doc 4    Filed 10/10/19 Entered 10/10/19 16:14:10   Main Document
                                       Pg 8 of 13
     PO Box 30285
     Salt Lake City, UT 84130

     Car Credit City LLC
     12750 St Charles Rock Road
     Bridgeton, MO 63044

     Certegy Check Services
     11601 Roosevelt Blvd. N
     Saint Petersburg, FL 33716

     Charter Communications
     PO Box 790086
     Saint Louis, MO 63179

     Chase
     2500 Westfield Dr.
     Elgin, IL 60124

     Chex Systems, Inc.
     7805 Hudson Road
     Suite 100
     Saint Paul, MN 55125

     Choice Recovery
     1550 Old Henderson Rd. Ste. S100
     Columbus, OH 43220

     Christian Hospital
     c/o Kramer & Frank
     9300 Dielman Industrial Dr.
     Suite 100
     Saint Louis, MO 63132

     Christian North East
     11133 Dunn Road
     Saint Louis, MO 63136

     Christian North West
     1225 Graham Road
     Florissant, MO 63031

     Christian Northeast Hospital
     11133 Dunn Rd.
     Saint Louis, MO 63136

     City of St. Louis
     Photo Enforcement Program
     1520 Market St. #1120
     Saint Louis, MO 63103

                                         8
Case 19-46368   Doc 4    Filed 10/10/19 Entered 10/10/19 16:14:10   Main Document
                                      Pg 9 of 13
     Club Fitness
     c/o Consumer Collection Mgmt.
     PO Box 1839
     Maryland Heights, MO 63043

     Consumer Collection Management
     2333 Grissom Dr.
     Saint Louis, MO 63146

     CSAC
     4101 Chippewa St.
     Saint Louis, MO 63116

     Dr. Michael Spezia
     1078 Natural Bridge
     Saint Louis, MO 63121

     Dr. Peggy Taylor
     9352 Olive Blvd.
     Saint Louis, MO 63132

     Enterprise Rent-A-Car
     10144 Page Ave.
     Saint Louis, MO 63132

     Esse Health
     PO Box 23340
     Saint Louis, MO 63156

     Esse Health
     2175 Charbonier
     Suite B
     Florissant, MO 63031

     Farmers Insurance
     4409 Mirmc Bottom Road
     Saint Louis, MO 63129

     Fast Track Medical
     2686 North Highway 67
     Florissant, MO 63033

     First Community CU
     c/o Irwin James Frankel
     9300 Dielman Industrial Dr.
     Suite 100
     Saint Louis, MO 63132

     GECRB/JC Penney
     PO Box 103104
     Roswell, GA 30076
                                        9
Case 19-46368   Doc 4    Filed 10/10/19 Entered 10/10/19 16:14:10   Main Document
                                     Pg 10 of 13
     GEICO
     1 Geico Company
     Macon, GA 31296

     HSBC/Tax
     90 Christiana Rd.
     New Castle, DE 19720

     HSBC/Tax
     PO Box 9068
     Brandon, FL 33509

     Internal Revenue Service
     C/O Missouri Cases
     PO Box 7317
     Philadelphia, PA 19101

     IRS
     PO Box 21126
     Philadelphia, PA 19114

     Kay Jewelers
     375 Ghent Rd
     Akron, OH 44333

     Linebarger, Goggan, Blair
     900 Arion Pkwy.
     Suite 104
     San Antonio, TX 78216

     Med Business Bureau
     PO Box 1219
     Park Ridge, IL 60068

     Medicredit Corp.
     Three City Place Dr.
     Suite 690
     Saint Louis, MO 63141

     Mercy Hospital
     801 Hazelwood Drive
     Hazelwood, MO 63042

     Midnight Velvet
     1112 7th Avenue
     Monroe, WI 53566

     Missouri Payday
     11732 West Florisant
     Florissant, MO 63033
                                        1
                                        0
Case 19-46368   Doc 4    Filed 10/10/19 Entered 10/10/19 16:14:10   Main Document
                                     Pg 11 of 13
     Missouri Payday Loans
     11732 W. Florissant Ave.
     Florissant, MO 63033

     Missouri Title Loan
     12695 New Halls Ferry Road
     Florissant, MO 63033

     Neighbors Credit Union
     6300 South Lindbergh Blvd
     Saint Louis, MO 63123

     Neighbors CU
     c/o Transworld Systems, Inc.
     507 Prudential Rd.
     Horsham, PA 19044

     Our Urgent Care
     P.O. Box 271434
     Salt Lake City, UT 84127

     Pain Doctor
     711 West 38th St.
     Suite F-3
     Austin, TX 78705

     Pain Management
     130 Chippenhame Lane
     Chesterfield, MO 63005

     Pain Management
     11155 Dunn Road
     Saint Louis, MO 63136

     Planet Cash
     2660 North 67
     Florissant, MO 63033

     Portfolio Recovery Associates LLC
     PO Box 41067
     Norfolk, VA 23541

     Prestige Financial
     PO Box 26707
     Salt Lake City, UT 84126

     Progressive Finance
     11629 South 700 East
     Draper, UT 84020

                                         1
                                         1
Case 19-46368    Doc 4    Filed 10/10/19 Entered 10/10/19 16:14:10   Main Document
                                      Pg 12 of 13
     Publishers Clearing House
     PO Box 988
     Harrisburg, PA 17108

     Regions Bank
     2000 West Clay Street
     Saint Charles, MO 63301

     Royal Financial Group, LLC
     c/o William Francis Whealan, Jr.
     11970 Borman Dr.
     Suite 250
     Saint Louis, MO 63146

     SA Safe Auto
     4 East Oval
     Columbus, OH 43219

     Santander Consumer USA Inc.
     P.O. Box 961245
     Fort Worth, TX 76161

     Southwest Credit Systems
     5910 W. Plano Pkwy.
     Suite 10
     Plano, TX 75093

     Spanish Cove Apartments
     1708 San Remos Court
     Saint Louis, MO 63138

     Spanish Cove Apartments
     2012 Business Center
     Saint Louis, MO 63138

     Speedy Cash
     8400 East 32nd St. N
     Wichita, KS 67226

     SSM Medical Group
     3221 Mckinney
     Bridgeton, MO 63044

     St. Louis Patient Business Services
     1145 Corporate Lake Dr.
     Saint Louis, MO 63132

     St. Louis Prosecuting Attorney
     100 South Central Ave
     2nd Floor
     Saint Louis, MO 63105
                                           1
                                           2
Case 19-46368    Doc 4    Filed 10/10/19 Entered 10/10/19 16:14:10         Main Document
                                      Pg 13 of 13
     State Farm Insurance
     PO Box 44110
     Jacksonville, FL 32231

     Telecheck Bankruptcy Dept.
     5251 West Heimier
     Houston, TX 77056

     Texas Dept. of Human Services
     2711 Little York Rd.
     Houston, TX 77093

     Texas Dept. of State Health Services
     PO Box 149347
     Austin, TX 78714

     Title Lender
     11732 W. Florissant
     Florissant, MO 63033

     US Bank
     7th E. Washington St.
     Saint Louis, MO 63101

     Verizon
     500 Technology Dr.
     Suite 550
     Saint Louis, MO 63101

     West County Sports & Rehab
     555 New Ballas Rd.
     Suite 225
     Saint Louis, MO 63141
                                                /s/ Ryan J. Brown
                                                Ryan J. Brown, Paralegal




                                            1
                                            3
